Case 1:19-cv-10953-PGG Document1 Filed 11/26/19 Page 1of3

Michael E. Stern

Kristin E. Poling

RUBIN, FIORELLA, FRIEDMAN &
MERCANTE LLP

630 Third Avenue, 3" Floor

New York, NY 10017

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
CENSEA, INC. Civil Action No.
Plaintiff,
-against- COMPLAINT
AMERICAN PRESIDENT LINES and
SEAQUEST LINE,
Defendants.
x

 

Plaintiff, CENSEA INC., (“Censea”) by and through its attorneys, RUBIN, FIORELLA,
FRIEDMAN & MERCANTE LLP, as and for its complaint against defendants AMERICAN
PRESIDENT LINES and SEAQUEST LINE (hereinafter collectively “defendants”), alleges
upon information and belief, as follows:

1. At all times hereinafter mentioned, plaintiff Censea was and now is seafood importer and
wholesaler organized and existing by virtue of the laws of the United States.

2. Censea is the shipper, consignee, owner or insurer of the shipment at issue herein, and
brings this action on its own behalf and as agent and trustee on behalf of and for the
interests of all parties who may be or become interested in the shipment, as their
respective interests may ultimately appear, and Censea is entitled to maintain this action.

3. At all times hereinafter mentioned, defendant, American President Lines, was and now is

a corporation or other business entity organized and existing by virtue of the laws of the
Case 1:19-cv-10953-PGG Document1 Filed 11/26/19 Page 2 of 3

United States, and was and is still doing business within the jurisdiction of this Honorable
Court as a common carrier and/or bailee of merchandise for hire in interstate and
international commerce.

4. At all times hereinafter mentioned, defendant, Seaquest Line, was and now is a
corporation or other business entity organized and existing by virtue of the laws of the
United States, and was and is still doing business within the jurisdiction of this Honorable
Court as a common carrier and/or bailee of merchandise for hire in interstate and
international commerce.

5. This is an admiralty and maritime dispute within the meaning of Rule 9(h) of the Federal
Rules of Civil Procedure and within the Court’s admiralty jurisdiction pursuant to Article
III, Section 2 of the Constitution of the United States and 28 U.S.C. § 1333.

6. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1333, as this case arises
out of a contract for the shipment of goods overseas and this satisfies the requirements for
federal admiralty jurisdiction.

7. On or about October 8, 2018, for good and valuable consideration, a shipment of 910
Cartons of frozen squid was delivered to defendants in good order and condition, valued at
$86,704.80 (the “shipment”), suitable in every respect for the intended transit for which
defendants received, accepted and agreed to transport, by its employees, agents or
servants, from Belawan, Indonesia to Chicago, IL.

8. On November 29, 2018, the shipment was delivered to Censea, Inc.’s designated public
cold store in damaged condition, with severe water and ice damage inside the container

and 248 Cartons rendered unsafe for normal distribution.

4R2R-9419-7NA9 w 2
Case 1:19-cv-10953-PGG Document1 Filed 11/26/19 Page 3 of 3

9. By reason of the premises, defendants breached, failed and violated their duties and
obligations as a common carrier and/or bailee or otherwise, by negligently discharging,
storing, guarding and/or caring for the shipment described herein, and, by failing to
perform its services in a proper and workmanlike manner, and breached its express and
implied warranties of workmanlike service.

10. Plaintiff has duly performed all duties and obligations on its part to be performed.

11. By reason of the premises, plaintiff has sustained damages or nearly as same now can be
estimated, no part of which has been paid, although duly demanded, in the amount of
$23,213.30

WHEREFORE, plaintiff Censea, Inc., respectfully requests the following:

a. That a judgment be entered in favor of Censea, Inc. and against American
President Lines and Seaquest Line, in the amount of $23,213.30, with interest,
attorney fees and the costs and disbursements of this action; and

b. For such other, additional, and further relief the Court deems just and equitable.

Dated: November 26, 2019
New York, New York

RUBIN, FIORELLA, FRIEDMAN
& MERCANTE LLP

By: v ALAA feu a /

Michael E. Stern \
Kristin E. Poling

630 Third Avenue
New York, NY 10017
Tel.: 212-953-2381
Fax: 212-953-2462

A4R2R.9819-7N490 wv 2
